PER CURIAM:
This claim, for $410.20, is for work allegedly performed on the brakes of a 1966 Chevrolet bus, used at respondent’s Anthony Correctional Center, at Neola, West Virginia. According to Ralph Hanna, Jr., President of C. W. Lewis, Inc., of White Sulphur Springs, West Virginia, the work was performed on December 5, 1980. Two bills, one for $326.15 and the other for $84.05, were introduced into evidence. Mr. Hanna explained that Everett Norton, the purchasing officer at the Anthony Center, requested two bills because he could not authorize a bill of over $400.00. There was no written authorization for the work, only oral from Mr. Norton. While this authorization was not received until after the work had been performed, Mr. Hanna stated that unless there is a question concerning the owner’s credit, his company does not consult the owner prior to making the repairs.
In view of the evidence presented, the Court has concluded that to deny the claim would result in unjust enrichment of the respondent. Previous decisions of the Court have made awards for goods or services furnished by a claimant in the absence of proper authorization. Respondent’s witness, Steven Farren, an instructor at Anthony Center, testified that the brakes were not improved by the repair work; however, the brakes were repaired in December 1980, and the witness did not drive the bus until sometime in February 1981. There was no evidence presented which would indicate that the claimant was made aware of this fact, and Mr. Hanna testified that the work was guaranteed. The Court therefore makes an award in the amount of $410.20.
Award of $410.20.